DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 was considered by the examiner.
Claim Objections
Claim(s) 8, 13 and 15 are objected to because of the following informalities:  
Claim 8: “and the customer downloads the app…” should read “and the customer downloads the proprietary app…”
Claim 13: “a bill is sent from the pallet owner to the pallet customer for electronic data sent to…” should read “a bill is sent from the pallet owner to the pallet customer with electronic data sent to…”
Claim 13: “itemizing the data…” should read “itemizing the electronic data…”
Claim 15: “the trip file” should read “the palled trip file”. 
Claim 15: “the data” should read “the electronic data”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 2-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “a social media website created by the pallet owner for a consumer to obtain information and trip data about products shipped on smart pallets, the social media website including a download button for installing a proprietary app published by the pallet owner onto mobile phones” The bolded limitation lacks written description in the specification. Paragraph 38 as filed discloses that a data structure of the pallet trip file can be used by the pallet customer (not the owner) to publish the data on social media. Paragraph 86 discloses that the pallet customer is the one creating the social media content. The closest support Examiner could find to support the limitation is paragraph 86 which discloses that the owner creates an app platform where apps can be downloaded. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-8, 11, 13-15 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the operating system”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “an operating system”.
Claim 11 recites “the tracking devices”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “the tracking device”.
Claim 13 recites “the conditions”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “conditions”.
Claim 14 recites “the customer”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “the second party pallet customer”. For the sake of clarity, Examiner kindly request that all recitation of “ a/the customer” should refer to “a/the second party pallet customer” 
Claim 14 recites “to start the rental trip”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “to start a rental trip”. 
Claim 15 recites “the path”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a path”.
Claim 15 recites “the supply chains”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “supply chains”.
Claim 19 recites “the deliver to address, the recovery address, the environmental…” There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a deliver to address, a recovery address, a environmental…”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claimed invention is directed to non-statutory subject matter.  Claim(s) 9-20 does/do not fall within at least one of the four categories of patent eligible subject matter because they claim a human being (i.e. a first party smart pallet owner, a second party smart pallet customer, a third party consumer). 
Novelty and Non-Obviousness
In regards to section 103, Examiner is unaware of any prior art that teaches the claimed limitations of the independent claims as recited in an ordered combination. Especially, the combination of a three party pallet renting system, wherein the pallet owner supplies a pre-configured smart pallet to a manufacturer who uses an access code to remotely access a portal in regards to the pallet. 
The closest art includes Schuler (US 2007/0156491). Schuler discloses a method and system for communicating with goods transported in a container by a carrier. Schuler discloses the use of a tracking devices embedded within a pallet in order to track the conditions of the product and pallet through the journey. However, Schuler does not disclose the invention in its ordered combination especially the business layers and how they are claimed. 
The closest art includes Hagermann (US 2008/0103944). Hagermann discloses an active RFID tag embedded therein. The pallet is used within a leasing system. Hagermann discloses a smart pallet that is rented to a manufacturer in order to track the conditions of the products on the pallet through a website. However, Hagermann does not disclose an access code for the manufacturer to access the business layer and does not disclose a nationwide network and other business layers. 
The closest art includes Hall (US 2010/0039284). Hall is directed towards a mobile sensor node monitor and supply chain monitoring. Hall discloses a cellular transceiver to communicate between the pallet and the server the gathered monitored data. However, Hall does not disclose the ordered combination of the independent claims nor does it disclose the claimed business layers. 
The closest art includes Katina Michael, “The Pros and Cons of RFID in Supply Chain Management”, IEEE Computer Society, 2005, hereinafter “Katina”. Katina, as the title suggests, discloses the pros and cons of the use of RFID technology in a supply chain. However, Katina does not disclose a pre-configured smart pallet being given by a pallet owner to a manufacturer in order to monitor product that is being shipped. Katina further does not disclose the three claimed business layers. 
The closest art includes Duy Nguyen, “TRACKING AND TRACING PORTAL FOR PROJECT LOGISTICS: A review on the Interconnectivity of EDI, ERP and Cloud-Based Systems”, Published by VAASA in 2014, hereinafter “Duy”. Duy discloses an analysis of the interconnectivity of EDI, ERP, and cloud-based systems in tracking and tracing portal in business perspective in order to define what benefits it could achieve for logistics and supply chain management tracking network. Duy fails to disclose the pallet owner renting smart pallet to a pallet customer who uses an access code to remotely access a portal in regards to the pallet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628